Citation Nr: 0715782	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  98-13 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a compensable initial rating for hepatitis B. 


WITNESS AT HEARING ON APPEAL

Appellant's Spouse 


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1973 until May 
1976.  This case  comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision, dated March 1997, 
of the Atlanta, Georgia Regional Offices (RO) of the 
Department of Veterans Affairs (VA).  


FINDING OF FACT

The veteran's Hepatitis B is nonsymptomatic.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
Hepatitis B have not been met.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2005); 38 C.F.R. § 4.114, Diagnostic Code 7345 (DC) 
(2000); 38 C.F.R. §§ 4.1, 4.7, 4.114, DC 7345 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Compensable Rating for Hepatitis B

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 
 
In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).

During the pendency of this appeal, the criteria for rating 
Hepatitis were revised, effective May 31, 2001.  The 
criteria, in effect prior to May 31, 2001, provide that a 
noncompensable evaluation is warranted for healed and 
nonsymptomatic infectious hepatitis.  A 10 percent evaluation 
is warranted for demonstrable liver damage with mild 
gastrointestinal disturbance.  38 C.F.R. §  4.114, DC 7345.  

Under the current criteria, a noncompensable rating is 
applicable for Hepatitis B if it is nonsymptomatic.  A 10 
percent evaluation is applicable where Hepatitis B is  
productive of intermittent fatigue, malaise, and anorexia, or 
where there are incapacitating episodes with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia and 
right upper quadrant pain, having a total duration of at 
least one week, but less than two weeks during the previous 
12 month period.  38 C.F.R. § 4.114, DC 7345 (2006).

The veteran's spouse reported that he had a liver biopsy 
which resulted in "active lobular Hepatitis with bridging 
Fibrosis."  See Statement in Support of Claim (Mar. 2005).  
The veteran's medical records also noted that he suffers from 
cirrhosis of the liver.  Therefore, in March 2006, the Board 
remanded the case for a VA examination.

The December 2006 VA examination report noted that the 
veteran was last seen by the hepatology clinic in 2001 at 
which time he was diagnosed with end stage liver disease 
"likely multifactorial/Hepatitis C and alcohol."  The 
veteran also had Hepatitis B core antibody positive.  There 
was no Hepatitis B surface antigen or antibody.  The veteran 
was theorized to have had Hepatitis B and to have recovered, 
losing the Hepatitis B surface antibody and retaining the 
Hepatitis B core antibody.  

The examiner stated that the veteran has Hepatitis C, due to 
substance abuse, and alcohol induced end stage liver disease.  
He noted that the veteran only has the Hepatitis B core 
antibody and no Hepatitis B surface antibody, meaning that 
the veteran likely had Hepatitis B and recovered from it.  
The examiner noted that the end stage liver disease might 
contribute to the clinical picture with some fatigue.  
However, the overall disability is due to the cerebrovascular 
accident with consequent dementia and significant functional 
impairment.  It was also noted that the veteran receives 
nutrition through a tube due to stroke induced swallowing 
problems.  

In January 2007, the examiner spoke with the veteran's wife 
who stated that he suffers from dementia, bipolar disorder, 
and a history of cerebrovascular accidents that have made him 
unable to communicate or understand clearly.  She also noted 
that he used to have problems with stomach discomfort, nausea 
and vomiting, but these symptoms resolved with the use of 
Zantac.  The examiner noted that the veteran has fatigue and 
depression but that these symptoms may be related to multiple 
reasons, including the debilitating stroke, bipolar disorder, 
and dementia.  The veteran's wife stated that he does not 
have right upper quadrant pain.  She noted that he had lost 
some weight before the feeding tube was inserted, but his 
weight has now stabilized.  She confirmed his history of 
heavy alcohol use but noted that the alcohol use has stopped 
since the stroke.  The veteran's lab work showed undetectable 
Hepatitis B dna.  His liver ultrasound showed signs of 
cirrhosis.

The examiner stated that the veteran does not have evidence 
of active Hepatitis B but does have evidence of Hepatitis C 
and that his active Hepatitis C and history of heavy alcohol 
use are the most likely explanations for his cirrhosis.  He 
added that the veteran appeared to have been exposed to 
Hepatitis B in the past, but the infection cleared; 
therefore, it is less likely than not that his Hepatitis B 
contributed to his infection with Hepatitis C or his 
development of cirrhosis.  The risk factors for contracting 
Hepatitis B and C are the same, but contraction of Hepatitis 
B does not itself cause infection with Hepatitis C.  The 
examiner added that inactive Hepatitis B (or cleared 
infection) does not cause cirrhosis.  Therefore, the examiner 
opined that it is at least as likely as not that his history 
of alcohol and/or drug abuse led to his infection with 
Hepatitis C, and the combination of Hepatitis C and heavy 
alcohol use has led to cirrhosis.      
 
Thus, the competent medical evidence shows the veteran's 
Hepatitis B is nonsymptomatic and thus does not meet the 
criteria for more than a noncompensable evaluation.  The 
preponderance of the evidence is against the claim.  
Consequently, the Board finds that the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001). 

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letters from RO 
to the Veteran (Apr. 2001, Jan. 2005, Mar. 2005, Aug. 2006).  
As such, VA fulfilled its notification duties.  

In this case, the initial AOJ decision was made prior to the 
veteran having been fully informed of the VCAA.  However, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error.  The veteran has 
been provided the appropriate notice and assistance prior to 
the claim being adjudicated by the Board and prior to the 
last final adjudication by the RO.  He has been told what he 
must show, and there is no indication of prejudice to the 
veteran based on the timing of the notice.  See Overton v. 
Nicholson, 20 Vet. App. 427 (2006); Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. Dec. 21, 2006).  In August 2006, 
the veteran was also advised of potential disability ratings 
and an effective date for any award as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, and there is no pertinent evidence 
which is not currently part of the claim's file.  Hence, VA 
has fulfilled its duty to assist the appellant in the 
development of his claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Entitlement to a compensable initial rating for hepatitis B 
is denied. 




____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


